DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment

Applicant’s amendment filed on 10/19/2021 has been entered. Claims 1, 5, 7, 9, 11, 13-14, 18, 22 and 26 have been amended. Claims 8, 10, 15, 23, 25 and 28-30 has been cancelled. Claims 31-41 have been added. Claims 1, 5-7, 9, 11, 13-14, 16-18, 22, 24, 26-27 and 31-41 are still pending in this application, with claims 1, 5, 11, 18, 22, 26, 31 and 38 being independent.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 37 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
37 recites the limitation "a transceiver via which the resource allocation is received and the data transmission and the repetitions of the data transmission…" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 9, 13-14, 16, 18, 24, 27, 31-35 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2013/0322363, hereinafter Chen) in view of Wong et al. (US 2019/0222405, hereinafter Wong), and further in view of Chatterjee et al. (US 2016/0127936, hereinafter Chatterjee). 

Regarding claim 1, Chen discloses a method for wireless communications at a user equipment (UE), comprising: 
Receiving, from a base station (BS), a resource allocation indicating frequency resources within one or more narrowband regions of a system bandwidth to monitor for a transmission to monitor for a transmission [see Chen Fig. 12 and paragraphs 146-153, receiving indication from the network about a selected narrowband region of an available system bandwidth], and 
Monitoring the indicated block for the transmission [see Chen Fig. 12, communicating with the base station using the at least one selected narrowband (paragraph 150), frequency resources dedicated to downlink transmissions for which a UE would monitor for reception from a BS].
Although Chen describes the highly configurable nature of partitioning of the system bandwidth (see Chen paragraphs 156-163 and Figures 13-15); Chen does not expressly disclose the features of the 
However, in the same or similar field of invention, Wong discloses that a plurality of narrowband channels (i.e. blocks of narrowband regions) may be available in a system bandwidth (see Wong Figure 3, paragraph 0046). Further, each narrowband region may comprise four sub-narrowbands (see Wong Figure 5, paragraph 0051); and each sub-narrowband may comprise a plurality of resource blocks. Different levels of allocation as mentioned above can be indicated in an allocation message (see Wong Figure 6, paragraphs 0072 and 0073-0077). Wong further discloses that the terminal (UE) derives the resource block allocation based on the received allocation and receives/transmits data using the allocation of resources (i.e. monitoring the indicated block for transmission).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen to have the features of the resource allocation indicates one of a plurality of blocks of the narrowband regions, each of the plurality of blocks includes a plurality of contiguous narrowband regions, and each narrowband region includes one or more resource blocks; and monitoring the indicated block for the transmission; as taught by Wong. The suggestion/motivation would have been to provide frequency diversity in relatively narrow channels in an efficient manner (Wong paragraph 0015).
Chen and Wong do not expressly disclose the features of determining different narrowband regions to monitor for other transmissions, wherein the different narrowband regions are frequency hopped at least one of: among the one or more narrowband regions within the block of narrowband regions or among blocks of narrowband regions; and monitoring the different narrowband regions for the other transmissions.
However, in the same or similar field of invention, Chatterjee Figure 3B discloses a narrowband region in a subframe contains frequency hopping such that two sets of contiguous subbands are present (Chatterjee Figure 3B, paragraph 0036). The narrowband region may extend across multiple subframes and may frequency hop at slot, subframe or frame boundary. Some examples are shown in Figure 3C (Chatterjee paragraph 0037). Chatterjee further discloses that the eNB may indicate to the narrowband 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen and Wong to have the features of determining different narrowband regions to monitor for other transmissions, wherein the different narrowband regions are frequency hopped at least one of: among the one or more narrowband regions within the block of narrowband regions or among blocks of narrowband regions; and monitoring the different narrowband regions for the other transmissions; as taught by Chatterjee. The suggestion/motivation would have been to reduce cost and power consumption of UEs and establishing narrowband regions to more effectively server narrowband UEs (Chatterjee paragraphs 0027-0028). 

Regarding claim 9, Chen, Wong and Chatterjee disclose the method of claim 1. Chen, Wong and Chatterjee further disclose wherein for a data transmission, the resource allocation indicates any one or more contiguous narrowband regions within the system bandwidth to monitor for the data transmission; and monitoring the indicated block for the transmission comprises monitoring the one or more contiguous narrowband regions [See Chen paragraphs 0148 and 0151; The narrow bands may be contiguous in frequency; and resource allocation includes indicating at least one particular resource by region and allocation resource. Also see Wong Figures 3 and 4, paragraphs 0046-0048)] In addition, the same motivation is used as the rejection of claim 1.

Regarding claim 13, Chen, Wong and Chatterjee disclose the method of claim 9. Chen, Wong and Chatterjee further disclose wherein the resource allocation indication is provided via at least one of: a starting narrowband region or an ending narrowband region to monitor for the data transmission; and monitoring the indicated block for the transmission comprises monitoring for the transmission from the starting narrowband region or monitoring from the starting narrowband region to the ending narrowband region [see Chen Fig. 13; any of the regions are narrowband regions available for data transmission. Also see Wong paragraphs 0093-0098; starting position can be indicated by 3 bits in the resource allocation. 

Regarding claim 14, Chen, Wong and Chatterjee disclose the method of claim 1. Chen, Wong and Chatterjee further disclose wherein the transmission is a control transmission; and the one or more frequency resources to monitor for the control transmission comprises a single narrowband region within one of the blocks of narrowband regions, wherein monitoring the indicated block for the transmission comprises monitoring the single narrowband region for the control transmission [see Chen paragraphs 0136-0137; allocating RBs for transmission of control channel information allocated to subframes in the same manner as data]. In addition, the same motivation is used as the rejection of claim 1.

Regarding claim 16, Chen, Wong and Chatterjee disclose the method of claim 14. Chen, Wong and Chatterjee further disclose regarding determining different narrowband regions to monitor for different control transmissions, wherein the different narrowband regions are frequency hopped to any narrowband region in the system bandwidth [Chatterjee discloses that the narrowband region may extend across multiple subframes and may frequency hop at slot, subframe or frame boundary. Some examples are shown in Figure 3C (Chatterjee paragraph 0037). Information such as CSI and CQI measurements may be transmitted (control transmissions) such that multiple measurements in a narrowband maybe sent at a predetermined time (Chatterjee paragraph 0054)]. In addition, the same motivation is used as the rejection of claim 14. 

Regarding claim 18, Chen discloses a method for wireless communications at a base station (BS), comprising: allocating frequency resources, within one or more narrowband regions of a system bandwidth, for transmission [see Chen Fig. 12 and paragraphs 146-153, receiving indication from the network about a selected narrowband region of an available system bandwidth]; and 
Sending a transmission, in a subframe, on the indicated block of narrowband regions [see Chen Fig. 12, communicating with the base station using the at least one selected narrowband, Chen 
Although Chen describes the highly configurable nature of partitioning of the system bandwidth (see Chen paragraphs 156-163 and Figures 13-15); Chen does not expressly disclose the features of the system bandwidth includes a plurality of blocks of the narrowband regions, each block of narrowband region includes a plurality of contiguous narrowband regions, and each narrowband region includes one or more resource blocks (RBs); and providing a resource allocation to a UE indicating one of the plurality of blocks of narrowband regions.
However, in the same or similar field of invention, Wong discloses that a plurality of narrowband channels (i.e. blocks of narrowband regions) may be available in a system bandwidth (see Wong Figure 3, paragraph 0046). Further, each narrowband region may comprise four sub-narrowbands (see Wong Figure 5, paragraph 0051); and each sub-narrowband may comprise six resource blocks. Different levels of allocation as mentioned above can be indicated in an allocation message (see Wong Figure 6, paragraphs 0072 and 0073-0077). Wong further discloses that the terminal (UE) derives the resource block allocation based on the received allocation and receives/transmits data using the allocation of resources (i.e. sending a transmission on the allocated resources).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen to have the features of t the system bandwidth includes a plurality of blocks of the narrowband regions, each block of narrowband region includes a plurality of contiguous narrowband regions, and each narrowband region includes one or more resource blocks (RBs); and providing a resource allocation to a UE indicating one of the plurality of blocks of narrowband regions; and sending a transmission, in a subframe, on the indicated block of narrowband regions; as taught by Wong. The suggestion/motivation would have been to provide frequency diversity in relatively narrow channels in an efficient manner (Wong paragraph 0015).
Chen and Wong do not expressly disclose the features of allocating different narrowband regions to send different control transmissions, wherein the different narrowband regions are frequency hopped at least one of: among the one or more narrowband regions within the indicated block of narrowband regions or among blocks of narrowband regions.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen and Wong to have the features of allocating different narrowband regions to send different control transmissions, wherein the different narrowband regions are frequency hopped at least one of: among the one or more narrowband regions within the indicated block of narrowband regions or among blocks of narrowband regions; as taught by Chatterjee. The suggestion/motivation would have been to reduce cost and power consumption of UEs and establishing narrowband regions to more effectively server narrowband UEs (Chatterjee paragraphs 0027-0028).

Regarding claim 24, Chen, Wong and Chatterjee disclose the method of claim 18. Chen, Wong and Chatterjee further disclose wherein for a data transmission, the resource allocation indicates: any one or more contiguous narrowband regions within the system bandwidth to monitor for the data transmission [See Chen paragraph 0151; resource allocation includes indicating at least one particular resource by region and allocation resource. Also see Wong Figures 3 and 4, paragraphs 0046-0048)]. In addition, the same motivation is used as the rejection of claim 18.

Regarding claim 27, Chen, Wong and Chatterjee disclose the method of claim 18. Chen, Wong and Chatterjee further disclose wherein, for a control transmission: the one or more allocated frequency comprises a single narrowband region within one of the blocks of narrowband regions [see Chen paragraphs 0136-0137; allocating RBs for transmission of control channel information allocated to 

Regarding claim 31, Chen discloses an apparatus for wireless communications, comprising: a memory; and at least one processor coupled with the memory and configured to [see Chen Fig. 2, UE apparatus (receiver system 250) including various hardware components (memory, processor, receiver, transmitter, etc.) for receiving and monitoring for transmissions from a BS]:
Receive, from a base station (BS), a resource allocation indicating frequency resources within one or more narrowband regions of a system bandwidth to monitor for a transmission to monitor for a transmission [see Chen Fig. 12 and paragraphs 146-153, receiving indication from the network about a selected narrowband region of an available system bandwidth], and 
Monitor the indicated block for the transmission [see Chen Fig. 12, communicating with the base station using the at least one selected narrowband (paragraph 150), frequency resources dedicated to downlink transmissions for which a UE would monitor for reception from a BS].
Although Chen describes the highly configurable nature of partitioning of the system bandwidth (see Chen paragraphs 156-163 and Figures 13-15); Chen does not expressly disclose the features of the resource allocation indicates one of a plurality of blocks of the narrowband regions, each of the plurality of blocks includes a plurality of contiguous narrowband regions, and each narrowband region includes one or more resource blocks.
However, in the same or similar field of invention, Wong discloses that a plurality of narrowband channels (i.e. blocks of narrowband regions) may be available in a system bandwidth (see Wong Figure 3, paragraph 0046). Further, each narrowband region may comprise four sub-narrowbands (see Wong Figure 5, paragraph 0051); and each sub-narrowband may comprise a plurality of resource blocks. Different levels of allocation as mentioned above can be indicated in an allocation message (see Wong Figure 6, paragraphs 0072 and 0073-0077). Wong further discloses that the terminal (UE) derives the resource block allocation based on the received allocation and receives/transmits data using the allocation of resources (i.e. monitoring the indicated block for transmission).

Chen and Wong do not expressly disclose the features of determining different narrowband regions to monitor for other transmissions, wherein the different narrowband regions are frequency hopped at least one of: among the one or more narrowband regions within the block of narrowband regions or among blocks of narrowband regions; and monitoring the different narrowband regions for the other transmissions.
However, in the same or similar field of invention, Chatterjee Figure 3B discloses a narrowband region in a subframe contains frequency hopping such that two sets of contiguous subbands are present (Chatterjee Figure 3B, paragraph 0036). The narrowband region may extend across multiple subframes and may frequency hop at slot, subframe or frame boundary. Some examples are shown in Figure 3C (Chatterjee paragraph 0037). Chatterjee further discloses that the eNB may indicate to the narrowband UE which subbands to monitor for downlink control and data (Chatterjee paragraphs 0032, 0051); indicating determining and monitoring the narrowband regions for other transmission (i.e. control transmission). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen and Wong to have the features of determining different narrowband regions to monitor for other transmissions, wherein the different narrowband regions are frequency hopped at least one of: among the one or more narrowband regions within the block of narrowband regions or among blocks of narrowband regions; and monitoring the different narrowband regions for the other transmissions; as taught by Chatterjee. The suggestion/motivation would have been to reduce cost and power consumption of UEs and establishing narrowband regions to more effectively server narrowband UEs (Chatterjee paragraphs 0027-0028).

Regarding claim 32, Chen, Wong and Chatterjee disclose the apparatus of claim 31. Chen, Wong and Chatterjee further disclose wherein for a data transmission, the resource allocation indicates any one or more contiguous narrowband regions within the system bandwidth to monitor for the data transmission; and the at least one processor being configured to monitor the indicated block for the transmission comprises the at least one processor being configured to monitor the one or more contiguous narrowband regions [See Chen paragraphs 0148 and 0151; The narrow bands may be contiguous in frequency; and resource allocation includes indicating at least one particular resource by region and allocation resource. Also see Wong Figures 3 and 4, paragraphs 0046-0048)] In addition, the same motivation is used as the rejection of claim 31.

Regarding claim 33, Chen, Wong and Chatterjee disclose the apparatus of claim 32. Chen, Wong and Chatterjee further disclose wherein the resource allocation indication is provided via at least one of: a starting narrowband region or an ending narrowband region to monitor for the data transmission; and the at least one processor being configured to monitor the indicated block for the transmission comprises the at least one processor being configured to monitor for the transmission from the starting narrowband region or monitoring from the starting narrowband region to the ending narrowband region [see Chen Fig. 13; any of the regions are narrowband regions available for data transmission. Also see Wong paragraphs 0093-0098; starting position can be indicated by 3 bits in the resource allocation. As the starting position is indicated in the allocation, it follows that the UE can monitor the transmission from the starting narrowband region]. In addition, the same motivation is used as the rejection of claim 32.

Regarding claim 34, Chen, Wong and Chatterjee disclose the apparatus of claim 31. Chen, Wong and Chatterjee further disclose wherein for a control transmission: the one or more frequency resources to monitor for the control transmission comprises a single narrowband region within one of the blocks of narrowband regions, wherein the at least one processor being configured to monitor the indicated block for the transmission comprises the at least one processor being configured to monitor the single narrowband region for the control transmission [see Chen paragraphs 0136-0137; allocating RBs 

Regarding claim 35, Chen, Wong and Chatterjee disclose the apparatus of claim 34. Chen, Wong and Chatterjee further disclose wherein the at least one processor is further configured to: determine different narrowband regions to monitor for different control transmissions, wherein the different narrowband regions are frequency hopped to any narrowband region in the system bandwidth [Chatterjee discloses that the narrowband region may extend across multiple subframes and may frequency hop at slot, subframe or frame boundary. Some examples are shown in Figure 3C (Chatterjee paragraph 0037). Information such as CSI and CQI measurements may be transmitted (control transmissions) such that multiple measurements in a narrowband maybe sent at a predetermined time (Chatterjee paragraph 0054)]. In addition, the same motivation is used as the rejection of claim 34.

Claims 5-7, 22 and 38-41 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2013/0322363, hereinafter Chen) in view of Wong et al. (US 2019/0222405, hereinafter Wong), and further in view of OH (US 2017/0134881). 

Regarding claim 5, Chen discloses a method for wireless communications at a user equipment (UE), comprising: receiving, from a base station (BS), a resource allocation indicating frequency resources within one or more narrowband regions of a system bandwidth to monitor for a transmission [see Chen Fig. 12 and paragraphs 146-153, receiving indication from the network about a selected narrowband region of an available system bandwidth], wherein: 
For a data transmission in a subframe, the resource allocation indicates: one of a plurality of blocks of the narrowband regions, one or more narrowband regions associated with the indicated block of the narrowband regions, and one or more resource blocks (RBs) from the indicated one or more narrowband regions to monitor for the data transmission, the one or more indicated RBs comprises the indicated frequency resources [see Chen paragraphs [150]-[153], the partitioning of the system bandwidth into narrowband regions, where partitioning may be contiguous, including a narrow band comprising 6 
Monitoring for the data transmission on the indicated frequency resources within the one or more narrowband regions of the system bandwidth [see Chen Fig. 12, communicating with the base station using the at least one selected narrowband, (paragraph 150), frequency resources dedicated to downlink transmissions for which a UE would monitor for reception from a BS].
Although Chen describes the highly configurable nature of partitioning of the system bandwidth (see Chen paragraphs 156-163 and Figures 13-15); Chen does not expressly disclose the features of the resource allocation indicates one of a plurality of blocks of the narrowband regions, one or more narrowband regions associated with the indicated block of the narrowband regions, and one or more resource blocks (RBs) from the indicated one or more narrowband regions to monitor for the data transmission.
However, in the same or similar field of invention, Wong discloses that a plurality of narrowband channels (i.e. blocks of narrowband regions) may be available in a system bandwidth (see Wong Figure 3, paragraph 0046). Further, each narrowband region may comprise a plurality of sub-narrowbands (see Wong Figure 5, paragraph 0051); and each sub-narrowband may comprise a plurality of resource blocks. Different levels of allocation as mentioned above can be indicated in an allocation message (see Wong Figure 6, paragraphs 0072 and 0073-0077). Wong further discloses that the terminal (UE) derives the resource block allocation based on the received allocation and receives/transmits data using the allocation of resources (i.e. monitoring for transmission on the indicated resources).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen to have the features of the resource allocation indicates one of a plurality of blocks of the narrowband regions, one or more narrowband regions associated with the indicated block of the narrowband regions, one or more resource blocks (RBs) from the indicated one or more narrowband regions to monitor for the data transmission; and monitoring for the data transmission on the indicated frequency resources within the one or more narrowband regions of the system bandwidth; as taught by Wong. The suggestion/motivation would have been to provide frequency diversity in relatively narrow channels in an efficient manner (Wong paragraph 0015).

However, in the same or similar field of invention, OH discloses that control information and data may be transmitted using a frequency hopping pattern between narrow bands, which can be generated/determined based on a subframe index. The frequency hopping may be performed at a narrowband set, and sets of narrow bands may be used for uplink/downlink transmissions. A granularity for a frequency hopping may be determined which may have a different value according to a repetition level, and may be determined based on a repetition number and a number of narrow bands for frequency hopping (OH paragraph 0024). Also see OH Figure 6 and paragraphs 0283-0285 for example of frequency hopping pattern occurring between narrow bands. OH further discloses that frequency hopping may be provided in case of repetition transmission of a repetition block (OH paragraph 0178), where the transport block may be transmitted via one or several subframes (OH paragraphs 0186). When PDSCH/PUSCH starting subframe is determined, the repetition number may be identified by the terminal (OH paragraphs 0191-0192); indicating monitoring for the repetition of transmission on frequency resources in other subframes.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen and Wong to have the features of determining different frequency resources to monitor for repetitions of the data transmission in other subframes, wherein the different frequency resources are frequency hopped among the plurality of blocks of narrowband regions; and monitoring for the repetitions of the data transmission on the different frequency resources in the other subframes; as taught by OH. The suggestion/motivation would have been to provide method for extending coverage and maintaining lower power consumption in the network (OH paragraph 0023). 

Regarding claim 6, Chen, Wong and OH disclose the method of claim 5, Chen, Wong and OH further disclose wherein the resource allocation indicates a same one or more RBs in each of the 

Regarding claim 7, Chen, Wong and OH disclose the method of claim 5, Chen, Wong and OH further disclose wherein the indication is provided via at least one: an index of the block of narrowband regions, a starting RB, an ending RB, or one or more bitmaps [Chen discloses that a narrowband region resource allocation may be bitmap based (Chen paragraph 0151). Wong also discloses bitmap to indicate resource block allocations (Wong paragraph 0041)]. In addition, the same motivation is used as the rejection of claim 5.

Regarding claim 22, Chen discloses a method for wireless communications at a base station (BS), comprising: allocating frequency resources, within one or more narrowband regions of a system bandwidth, for transmission [see Chen Fig. 12 and paragraphs 146-153, receiving indication from the network about a selected narrowband region of an available system bandwidth], wherein: 
The system bandwidth comprises a plurality of blocks of narrowband regions, each block of narrowband regions comprises one or more contiguous narrowband regions, each narrowband region comprises a fixed number of resource blocks (RBs) [see Chen paragraphs 150-153, the partitioning of the system bandwidth into narrowband regions, where partitioning may be contiguous, including a narrow band comprising 6 RBs], for a data transmission in a subframe, the resource allocation indicates: 
One of the blocks of narrowband regions, one or more narrowband regions associated with the indicated block of narrowband regions, and one or more of the RBs from the indicated one or more narrowband regions to monitor for the data transmission, and the one or more indicated RBs comprises the allocated frequency resources [see Chen paragraphs 150-153, the partitioning of the system bandwidth into narrowband regions, where partitioning may be contiguous, including a narrow band comprising 6 RBs, the resource allocation including the necessary information to indicate the location of the frequency resources within the partitioning scheme including narrowband region and location within the region]; 

Sending a transmission on the allocated frequency resources within the one or more narrowband regions of the system bandwidth [see Chen Fig. 12, base station using the at least one selected narrowband to transmit the data in the downlink, (Chen paragraph 150), frequency resources dedicated to downlink transmissions on which the BS would transmit to the UE].
Although Chen discloses the highly configurable nature of partitioning of the system bandwidth (see Chen paragraphs 156-163 and Figures 13-15); Chen does not expressly disclose the features of the system bandwidth comprises a plurality of blocks of narrowband regions, each block of narrowband regions comprises one or more contiguous narrowband regions, each narrowband region comprises a fixed number of resource blocks (RBs); and the resource allocation indicates one of the blocks of narrowband regions, one or more narrowband regions associated with the indicated block of narrowband regions, and one or more of the RBs from the indicated one or more narrowband regions to monitor for the data transmission.
However, in the same or similar field of invention, Wong discloses that a plurality of narrowband channels (i.e. blocks of narrowband regions) may be available in a system bandwidth (see Wong Figure 3, paragraph 0046). Further, each narrowband region may comprise a plurality of sub-narrowbands (see Wong Figure 5, paragraph 0051); and each sub-narrowband may comprise a plurality of resource blocks. Different levels of allocation as mentioned above can be indicated in an allocation message (see Wong Figure 6, paragraphs 0072 and 0073-0077). Wong further discloses that the terminal (UE) derives the resource block allocation based on the received allocation and receives/transmits data using the allocation of resources (i.e. sending a transmission on the allocated resources).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen to have the features of the system bandwidth comprises a plurality of blocks of narrowband regions, each block of narrowband regions comprises one or more contiguous narrowband regions, each narrowband region comprises a fixed number of resource blocks (RBs); and for a data transmission in a subframe, the resource allocation indicates one of the blocks of narrowband regions, one or more narrowband regions associated with the indicated block of narrowband 
Chen and Wong do not expressly disclose the features of allocating different frequency resources for repetitions of the data transmission in other subframes, wherein the different frequency resources are frequency hopped among the plurality of blocks of narrowband regions.
However, in the same or similar field of invention, OH discloses that control information and data may be transmitted using a frequency hopping pattern between narrow bands, which can be generated/determined based on a subframe index. The frequency hopping may be performed at a narrowband set, and sets of narrow bands may be used for uplink/downlink transmissions. A granularity for a frequency hopping may be determined which may have a different value according to a repetition level, and may be determined based on a repetition number and a number of narrow bands for frequency hopping (OH paragraph 0024). Also see OH Figure 6 and paragraphs 0283-0285 for example of frequency hopping pattern occurring between narrow bands. OH further discloses that frequency hopping may be provided in case of repetition transmission of a repetition block (OH paragraph 0178), where the transport block may be transmitted via one or several subframes (OH paragraphs 0186). When PDSCH/PUSCH starting subframe is determined, the repetition number may be identified by the terminal (OH paragraphs 0191-0192).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen and Wong to have the features of allocating different frequency resources for repetitions of the data transmission in other subframes, wherein the different frequency resources are frequency hopped among the plurality of blocks of narrowband regions; as taught by OH. The suggestion/motivation would have been to provide method for extending coverage and maintaining lower power consumption in the network (OH paragraph 0023).

claim 38, Chen discloses an apparatus for wireless communications, comprising: a memory; and at least one processor coupled with the memory and configured to [see Chen Fig. 2, UE apparatus (receiver system 250) including various hardware components (memory, processor, receiver, transmitter, etc.) for receiving and monitoring for transmissions from a BS:
Receive, from a base station (BS), a resource allocation indicating frequency resources within one or more narrowband regions of a system bandwidth to monitor for a transmission [see Chen Fig. 12 and paragraphs 146-153, receiving indication from the network about a selected narrowband region of an available system bandwidth], wherein: 
For a data transmission in a subframe, the resource allocation indicates: one of a plurality of blocks of the narrowband regions, one or more narrowband regions associated with the indicated block of the narrowband regions, and one or more resource blocks (RBs) from the indicated one or more narrowband regions to monitor for the data transmission, the one or more indicated RBs comprises the indicated frequency resources [see Chen paragraphs [150]-[153], the partitioning of the system bandwidth into narrowband regions, where partitioning may be contiguous, including a narrow band comprising 6 RBs, the resource allocation including the necessary information to indicate the location of the frequency resources within the partitioning scheme including narrowband region and location within the region]; and 
Monitor for the data transmission on the indicated frequency resources within the one or more narrowband regions of the system bandwidth [see Chen Fig. 12, communicating with the base station using the at least one selected narrowband, (paragraph 150), frequency resources dedicated to downlink transmissions for which a UE would monitor for reception from a BS].
Although Chen describes the highly configurable nature of partitioning of the system bandwidth (see Chen paragraphs 156-163 and Figures 13-15); Chen does not expressly disclose the features of the resource allocation indicates one of a plurality of blocks of the narrowband regions, one or more narrowband regions associated with the indicated block of the narrowband regions, and one or more resource blocks (RBs) from the indicated one or more narrowband regions to monitor for the data transmission.
However, in the same or similar field of invention, Wong discloses that a plurality of narrowband channels (i.e. blocks of narrowband regions) may be available in a system bandwidth (see Wong Figure 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen to have the features of the resource allocation indicates one of a plurality of blocks of the narrowband regions, one or more narrowband regions associated with the indicated block of the narrowband regions, one or more resource blocks (RBs) from the indicated one or more narrowband regions to monitor for the data transmission; and monitoring for the data transmission on the indicated frequency resources within the one or more narrowband regions of the system bandwidth; as taught by Wong. The suggestion/motivation would have been to provide frequency diversity in relatively narrow channels in an efficient manner (Wong paragraph 0015).
Chen and Wong do not expressly disclose the features of determining different frequency resources to monitor for repetitions of the data transmission in other subframes, wherein the different frequency resources are frequency hopped among the plurality of blocks of narrowband regions; and monitoring for the repetitions of the data transmission on the different frequency resources in the other subframes.
However, in the same or similar field of invention, OH discloses that control information and data may be transmitted using a frequency hopping pattern between narrow bands, which can be generated/determined based on a subframe index. The frequency hopping may be performed at a narrowband set, and sets of narrow bands may be used for uplink/downlink transmissions. A granularity for a frequency hopping may be determined which may have a different value according to a repetition level, and may be determined based on a repetition number and a number of narrow bands for frequency hopping (OH paragraph 0024). Also see OH Figure 6 and paragraphs 0283-0285 for example of frequency hopping pattern occurring between narrow bands. OH further discloses that frequency hopping may be provided in case of repetition transmission of a repetition block (OH paragraph 0178), where the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen and Wong to have the features of determining different frequency resources to monitor for repetitions of the data transmission in other subframes, wherein the different frequency resources are frequency hopped among the plurality of blocks of narrowband regions; and monitoring for the repetitions of the data transmission on the different frequency resources in the other subframes; as taught by OH. The suggestion/motivation would have been to provide method for extending coverage and maintaining lower power consumption in the network (OH paragraph 0023).

Regarding claim 39, Chen, Wong and OH disclose the apparatus of claim 38, Chen, Wong and OH further disclose wherein the resource allocation indicates a same one or more RBs in each of the indicated narrowband regions [Wong discloses that same or related allocations may be applied to different sub-narrowbands (see Wong paragraph 0070)]. In addition, the same motivation is used as the rejection of claim 38. 

Regarding claim 40, Chen, Wong and OH disclose the apparatus of claim 38, Chen, Wong and OH further disclose wherein the indication is provided via at least one: an index of the block of narrowband regions, a starting RB, an ending RB, or one or more bitmaps [Chen discloses that a narrowband region resource allocation may be bitmap based (Chen paragraph 0151). Wong also discloses bitmap to indicate resource block allocations (Wong paragraph 0041)]. In addition, the same motivation is used as the rejection of claim 38.

Regarding claim 41, Chen, Wong and OH disclose the apparatus of claim 38, Chen, Wong and OH further disclose regarding a transceiver via which the resource allocation is received and the data transmission and the repetition of the data transmission are being monitored for, wherein the apparatus is . 

Claims 17 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, Wong, Chatterjee, and further in view of Kishiyama et al. (US 2010/0240379, hereinafter Kishiyama).

Regarding claim 17, Chen, Wong and Chatterjee disclose the method of claim 1. Chen, Wong and Chatterjee do not expressly disclose the feature of providing an indication of a maximum bandwidth capability of the UE to monitor within for a transmission.
However, in the same or similar field of invention, Kishiyama discloses that mobile stations transmit control information indicating capability information including bandwidth capabilities (see Kishiyama paragraphs 57-59). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen, Wong and Chatterjee to have the feature of providing an indication of a maximum bandwidth capability of the UE to monitor within for a transmission; as taught by Kishiyama. The suggestion/motivation would have been to support users having plural bandwidths (Kishiyama paragraph 0017).  

Regarding claim 36, Chen, Wong and Chatterjee disclose the apparatus of claim 31. Chen, Wong and Chatterjee do not expressly disclose wherein the at least one processor is further configured to: provide an indication of a maximum bandwidth capability of the UE to monitor within for a transmission.
However, in the same or similar field of invention, Kishiyama discloses that mobile stations transmit control information indicating capability information including bandwidth capabilities (see Kishiyama paragraphs 57-59). 
.  

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Chen, Wong, Chatterjee, and further in view of OH.

Regarding claim 37, Chen, Wong and Chatterjee disclose the method of claim 1. Chen, Wong and Chatterjee further disclose a transceiver via which the resource allocation is received and data transmission is monitored; and wherein the apparatus is configured as a user equipment (UE) [see Chen Fig. 2, paragraphs 0046-0049: UE apparatus (receiver system 250) including various hardware components (memory, processor, receiver, transmitter, etc.) for receiving and monitoring for transmissions from a BS]. 
Chen, Wong and Chatterjee do not expressly disclose the feature of monitoring the repetitions of the data transmission.
However, in the same or similar field of invention, OH discloses that frequency hopping may be provided in case of repetition transmission of a repetition block (OH paragraph 0178), where the transport block may be transmitted via one or several subframes (OH paragraphs 0186). When PDSCH/PUSCH starting subframe is determined, the repetition number may be identified by the terminal (OH paragraphs 0191-0192); indicating monitoring for the repetition of data transmission.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen, Wong and Chatterjee to have the feature of monitoring the repetitions of the data transmission as taught by OH. The suggestion/motivation would have been to provide method for extending coverage and maintaining lower power consumption in the network (OH paragraph 0023).


Allowable Subject Matter

Claims 11 and 26 are allowed.
Claims 11 and 26 are allowable because the closest prior art, either alone or in combination, fails to anticipate or render obvious the features of the different frequency resources are frequency hopped to any narrowband region in the system bandwidth, and the different frequency resources include a first number of narrowband regions at one end of the system bandwidth and a second number of narrowband regions at another end of the system bandwidth; in combination with all other limitations in the base claims. 


Response to Arguments

Applicant’s arguments filed on 10/19/2021 with respect to claim rejection under 35 U.S.C. § 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAUMIT SHAH whose telephone number is (571)272-6959. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDAN ORGAD can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAUMIT SHAH/Primary Examiner, Art Unit 2414